Citation Nr: 0515798	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  00-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain with degenerative joint 
disease and degenerative disc disease.

2.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy of the left leg, associated with 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease.

3.  Entitlement to a disability rating in excess of 10 
percent for psoriasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to April 
1973, and from March 1979 to January 1981.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO, in relevant part, granted a 20 
percent disability rating for lumbosacral strain with 
degenerative joint disease and degenerative disc disease, and 
denied an increased rating for psoriasis.  The veteran timely 
perfected an appeal of these determinations to the Board.  

The veteran was scheduled for an April 2001 Travel Board 
hearing; however, the record shows that he did not report to 
that hearing.  Thus, his request for a hearing before a 
member of the Board is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2004).   

In June 2001, the Board remanded the appeal for further 
development.  At that time, the Board characterized the 
veteran's service-connected lumbosacral strain with 
degenerative joint disease and degenerative disc disease as a 
service-connected low back disorder.  In August 2003, the 
Board again remanded the appeal for further development.

Finally, in a March 2005 rating decision, the RO granted a 
separate 10 percent rating for radiculopathy of the left leg, 
associated with service-connected lumbosacral strain with 
degenerative joint disease and degenerative disc disease, 
effective October 20, 2004.  The veteran has not indicated 
that he is satisfied with this rating.  Thus, the claim is 
still before the Board.  AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  The issues are as listed on the title page.



FINDINGS OF FACT

1.  The veteran's radiculopathy of the left leg, associated 
with lumbosacral strain with degenerative joint disease and 
degenerative disc disease, is manifested by mild incomplete 
paralysis of the sciatic nerve.

2.  The veteran's lumbosacral strain with degenerative joint 
disease and degenerative disc disease is manifested by 
moderate limitation of motion of the lumbar spine, and 
moderate intervertebral disc syndrome with recurring attacks 
and mild sensory loss in the left lower extremity.

3.  The veteran's lumbosacral strain with degenerative joint 
disease and degenerative disc disease is not manifested by 
incapacitating episodes, or periods of acute signs and 
symptoms due to intervertebral disc syndrome that require bed 
rest and treatment by a physician, or by orthopedic or 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly or nearly 
constantly.

4.  The veteran's psoriasis is manifested by constant 
itching, but not ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  

5.  The veteran's psoriasis is not manifested by involvement 
of more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for radiculopathy of the left leg, associated with 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.124a, 
Diagnostic Codes 8520, 8720 (2004).

2.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain with degenerative joint 
disease and degenerative disc disease have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 
4.25, 4.40, 4.45, 4.59 (2003), 4.71a, Diagnostic Codes 5285, 
5286, 5289, 5292, 5293, 5295 (2001) (effective prior to 
September 23, 2002); 67 Fed. Reg. 54,345 (Aug. 22, 2002), 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 
5293, 5295 (2002) (effective from September 23, 2002 to 
September 25, 2003); 68 Fed. Reg. 51,454 (Aug. 27, 2003), 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5243 (2003) 
(effective from September 26, 2003).

3.  The criteria for a 30 percent disability rating but no 
more for psoriasis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7806, 7816 (2002) (effective prior to August 
30, 2002); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2003) 
(effective from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claims.  In a March 2004 letter, VA informed 
the veteran and his representative of the information and 
medical and lay evidence necessary to substantiate a claim 
for an increased rating.  Specifically, VA asked the veteran 
to submit current evidence showing that his disability has 
gotten worse.  In addition, VA provided the veteran with a 
copy of the appealed July 1999 rating decision, October 1999 
statement of the case, June 2001 and August 2003 remands, and 
October 2002 and March 2005 supplemental statements of the 
case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  Specifically, the 
documents contained the pertinent provisions of VA's Schedule 
for Rating Disabilities, including the diagnostic codes and 
associated rating criteria.  See 38 C.F.R. Pt. 4 (2004).  The 
documents also informed the veteran of the revisions to the 
regulations regarding the evaluation of skin and spine 
disabilities.  By way of these documents, the veteran was 
also specifically informed of the information and evidence 
previously provided to VA or obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  In the March 2004 letter, VA 
informed the veteran that VA would assist in obtaining 
relevant records and asked him to identify sources of any 
relevant records, including medical and employment records, 
so that VA could request those records on his behalf.  VA 
also asked the veteran to submit any additional information 
or evidence relevant to his claims, including those in his 
possession.  Lastly, VA informed the veteran that it is his 
responsibility to ensure that VA receives all evidence not 
held by a federal agency or department.  Thus, the Board 
finds that the veteran was informed of the evidence he was 
responsible for submitting and the evidence VA would obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that the veteran was informed 
that he could submit any records in his possession relevant 
to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, VA examination reports, and statements made by the 
veteran in support of his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  Given 
that the original rating decision predated the VCAA, the 
Board finds that any defect in the timing of the provision of 
notice was properly cured when the RO furnished the veteran 
the March 2004 letter, along with the above-mentioned 
correspondences, and subsequently readjudicated his claims in 
March 2005.  Under the circumstances in this case, the Board 
finds that the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims poses no 
risk of prejudice to the veteran.  See Bernard, supra.  

II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the United States Court of Appeals for Veterans' 
Claims [hereinafter Court] has held that it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).

For ease of analysis, the Board will begin with the veteran's 
radiculopathy of the left leg, associated with lumbosacral 
strain with degenerative joint disease and degenerative disc 
disease.

Radiculopathy of the Left Leg, Associated with Lumbosacral 
Strain with Degenerative Joint Disease and Degenerative Disc 
Disease

The veteran's radiculopathy of the left leg, associated with 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease, is currently evaluated as 10 
percent disabling under Diagnostic Code 8720.

Under Diagnostic Code 8720, neuralgia of the sciatic nerve is 
to be rated based on the rating criteria of the nerve 
affected, with the maximum evaluation equal to moderate 
incomplete paralysis.

Under Diagnostic Code 8520, which evaluates disabilities of 
the sciatic nerve, moderate incomplete paralysis warrants a 
20 percent evaluation, and mild incomplete paralysis warrants 
a 10 percent evaluation.
 
The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

At an October 2004 VA examination, the veteran complained of 
constant peripheral neuropathy in the lower extremities.  
Examination found decreased pain and light touch sensation 
throughout the left leg, foot, and toes with decreased hair 
growth; however, there was normal strength, pulse, reflex, 
and warmth.  The examiner described the neurological 
involvement of the left leg as mild; the examiner did not 
diagnose the veteran with any neurological disability of the 
right leg.  

The above evidence shows that the veteran's disability is 
manifested by mild neurological symptoms in the left lower 
extremity.  The Board thus finds that the veteran's 
disability picture more nearly approximates the criteria for 
a 10 percent evaluation under Diagnostic Code 8520.  A higher 
evaluation is not warranted as the veteran's disability is 
not reflective of moderate incomplete paralysis of the 
sciatic nerve.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's radiculopathy of the left leg.  
After review, however, the Board finds that no other 
diagnostic code provides for a higher initial rating.  

The Board notes that the veteran has neurological impairment 
of the left upper extremity; however, the Board observes that 
those symptoms are associated with a cervical disorder that 
has not been service-connected.  In this regard, the Board 
observes that the use of manifestations not resulting from 
service-connected disease is to be avoided.  38 C.F.R. § 4.14 
(2004).   

Furthermore, the Board has considered whether the veteran's 
left leg disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's radiculopathy of the left leg.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.

Lumbosacral Strain with Degenerative Joint Disease and 
Degenerative Disc Disease

The veteran's lumbosacral strain with degenerative joint 
disease and degenerative disc disease is currently evaluated 
as 20 percent disabling under Diagnostic Code 5237.  

Initially, the Board notes that the Rating Schedule has been 
revised with respect to the regulations applicable to rating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002)).  Those provisions, which became effective September 
23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect through September 22, 
2002).  The Board observes that the regulations were further 
revised, effective from September 26, 2003.  68 Fed. Reg. 
51,454-58 (Aug. 27, 2003).  Disabilities and injuries of the 
spine are now evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5243, with Diagnostic Code 5237 as the new 
code for lumbosacral or cervical strain and Diagnostic Code 
5243 as the new code for intervertebral disc syndrome.  

The Court has held that, where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As the 
veteran filed his claim prior to September 23, 2002, the 
Board will consider all three versions of the rating criteria 
under Diagnostic Code 5293/5243 and apply the criteria that 
are most favorable to the veteran.

Under Diagnostic Code 5293 in effect prior to September 23, 
2002, an evaluation of 20 percent is available where 
intervertebral disc syndrome is moderate, manifested by 
recurring attacks; an evaluation of 40 percent is available 
where intervertebral disc syndrome is severe, manifested by 
recurring attacks, and with intermittent relief; and an 
evaluation of 60 percent is available where intervertebral 
disc syndrome is pronounced, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
veteran's diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2001) (effective 
through September 22, 2002).

Under Diagnostic Code 5293 in effect from September 23, 2002 
to September 25, 2003, intervertebral disc syndrome can be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining, under 38 
C.F.R. § 4.25 (2003), separate evaluations of chronic 
orthopedic and neurologic manifestations associated with 
intervertebral disc syndrome, along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The Diagnostic Code defined an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest and 
treatment prescribed by a physician.  Chronic orthopedic and 
neurologic manifestations are defined as orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly or nearly so.  
Orthopedic and neurologic disabilities are to be evaluated 
using criteria for the most appropriate Diagnostic Code or 
Codes.  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects seen in 
each spinal segment are clearly distinct, each segment should 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  An evaluation of 20 percent is available where 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past 12 months.  An 
evaluation of 40 percent is available where incapacitating 
episodes have a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  An evaluation of 60 
percent is available where incapacitating episodes have a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002) (effective 
from September 23, 2002 to September 25, 2003)).

Under the current general rating formula for diseases and 
injuries of the spine (for diagnostic codes 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), the following evaluations are assignable with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent evaluation will 
be assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation will be 
assigned for forward flexion of the cervical spine 15 degrees 
or less, or favorable ankylosis of the entire cervical spine.  
A 40 percent evaluation will be assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation will be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003) (effective 
from September 26, 2003).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against a finding 
that the veteran's low back disorder warrants a rating in 
excess of 20 percent under any version of the rating 
criteria.  

With respect to the regulations in effect prior to September 
23, 2002, Diagnostic Code 5295 for lumbosacral strain 
provided for the following evaluations: severe, with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, 40 percent; 
and with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, 20 
percent.  

After review, the Board finds that the veteran's low back 
disorder is not manifested by severe lumbosacral strain and 
notes the following evidence of record.

An April 1999 VA examination of the lumbar spine showed no 
fixed deformity and the following range of motion findings: 
70 degrees of forward flexion, 35 degrees of extension, 40 
degrees of lateral flexion bilaterally, and 25 degrees of 
rotation.  The veteran was nontender to palpation but he did 
complain of pain with range of motion.  The veteran was also 
able to walk on his heels and toes without difficulty.  
Although the veteran complained of chronic back pain and, 
after standing for more than half an hour or walking any 
distance, severe muscle spasms, the veteran did not complain 
of symptoms compatible with sciatic neuropathy.  

An October 2004 VA examination found the lumbosacral spine to 
be tender but with normal muscles and no muscle spasms.  The 
veteran was able to flex his lower back 40 degrees actively, 
45 degrees passively, and 50 degrees after fatiguing, all 
with pain.  He was able to extend to 20 degrees actively, 25 
degrees passively, and 35 degrees after fatiguing, all with 
pain.  He was able to right and left lateral flex 40 degrees 
actively, 45 degrees passively, and 47 degrees after 
fatiguing, all with pain.  He was able to laterally rotate 
right and left 40 degrees actively, 43 degrees passively, and 
45 degrees after fatiguing, all with pain.  In addition, the 
veteran complained of constant peripheral neuropathy in the 
lower extremities.  Examination found decreased pain and 
light touch sensation throughout the left leg, foot, and toes 
with decreased hair growth; however, there was normal 
strength, pulse, reflex, and warmth.  The examiner described 
the neurological involvement of the left leg as mild; the 
examiner did not diagnose the veteran with any neurological 
disability of the right leg.  

The above evidence shows that the veteran's disability is 
manifested by some limitation of motion of the lumbar spine 
with mild neurological symptoms in the left lower extremity.  
The Board finds that this disability picture is not 
reflective of severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  As such, the veteran's 
low back disorder does not warrant a higher rating under 
Diagnostic Code 5295 in effect prior to September 23, 2002.  
In this regard, the Board observes that the veteran's 
disability does not even meet the criteria for a 20 percent 
rating, as there is no objective evidence of muscle spasms or 
loss of lateral spine motion.  

In addition, the Board finds that the veteran's disability 
picture is reflective of moderate intervertebral disc 
syndrome with recurring attacks (criteria for a 20 percent 
evaluation), as the evidence showed only mild neurological 
symptoms in the left lower extremity.  As such, the veteran's 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease does not warrant a higher rating 
under Diagnostic Code 5293 in effect prior to September 23, 
2002.  

With respect to Diagnostic Code 5292 for limitation of motion 
of the lumbar spine, although the veteran's disability is 
productive of constant pain and some functional impairment, 
the Board reiterates that this disability is evaluated based 
on limitation of motion due to pain.  Thus, given the range 
of motion findings in the record, which are consistent with a 
20 percent evaluation, a 40 percent rating is not 
appropriate.  Moreover, findings of record indicate no 
additional limits on functional ability on repeated use.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  
Indeed, the record shows that functional ability improved 
upon repeated use.

As for the regulations in effect from September 23, 2002, to 
September 25, 2003, the Board observes that the veteran's low 
back disability is not manifested by any period of 
incapacitating episodes.  See Diagnostic Code 5293 (2002).  

Additionally, the Board finds that a higher rating is not 
warranted under 38 C.F.R. § 4.25 (2004) for combined ratings 
for separate evaluations of chronic orthopedic and 
neurological manifestations.  In this regard, given the range 
of motion findings of record, the Board observes that the 
veteran is entitled to at most a 20 percent evaluation under 
Diagnostic Code 5292 for moderate limitation of motion of the 
lumbar spine.  With respect to the neurological 
manifestations, as discussed above, the veteran's 
radiculopathy of the left leg, associated with lumbosacral 
strain with degenerative joint disease and degenerative disc 
disease, warrants a 10 percent evaluation under Diagnostic 
Code 8520.  Therefore, application of 38 C.F.R. § 4.25 under 
the regulatory scheme in effect from September 23, 2002, to 
September 25, 2003, does not provide for a higher rating.

The Board notes that the veteran has neurological impairment 
of the left upper extremity; however, the Board observes that 
those symptoms are associated with a cervical disorder that 
has not been service-connected.  In this regard, the Board 
observes that the use of manifestations not resulting from 
service-connected disease is to be avoided.  38 C.F.R. § 4.14 
(2004).   

Under current Diagnostic Code 5237 for lumbosacral or 
cervical strain, which has been in effect since September 26, 
2003, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran's lower back 
disorder warrants a disability rating in excess of 20 
percent.  Given the range of motion findings of 40 degrees 
and 70 degrees of forward flexion, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's disability picture more nearly 
approximates the criteria for a 20 percent disability rating 
under the current general rating formula.  In this regard, 
the Board observes that the veteran does not have forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  See 
Diagnostic Code 5237 (2003).  The Board points out that the 
veteran's disability is also not reflective of unfavorable 
ankylosis of the entire cervical spine, forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Id.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's low back disorder.  However, 
because the evidence shows that the veteran does not have 
fracture of vertebra, ankylosis of the spine, ankylosis of 
the lumbar spine, or severe limitation of motion of the 
lumbar spine, a rating greater than 20 percent under 
Diagnostic Code 5285, 5286, 5289, or 5292 is not warranted 
under either rating criteria in effect prior to September 23, 
2002, or from September 23, 2002, to September 25, 2003.  

Furthermore, the Board has considered whether the veteran's 
low back disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
supra.  In this regard, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 20 percent for the veteran's 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease.



Psoriasis

The veteran's psoriasis is currently evaluated as 10 percent 
disabling under Diagnostic Code 7816.

Effective August 30, 2002, regulations regarding the 
evaluation of skin disease were revised.  See 67 Fed. Reg. 
49,590-99 (2002).  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the veteran filed his claim in 
February 1999, the Board will consider the regulations in 
effect both prior to and since August 30, 2002.  The Board 
observes, however, that when an increase is warranted based 
solely on the revised criteria, the effective date for the 
increase cannot be earlier than the effective date of the 
revised criteria.  See 38 C.F.R. § 5110(g) (West 2002); 
VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

Prior to August 30, 2002, psoriasis was to be rated as for 
eczema, dependent upon location, extent, and repugnance or 
otherwise disabling character of manifestations.  The 
following evaluations were assignable for eczema under 
Diagnostic Code 7806.  50 percent was warranted for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  30 percent was warranted for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  10 percent was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.

A note following the rating criteria states that the most 
repugnant conditions may be submitted for central office 
rating with several unretouched photographs, and that total 
disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  Note, 
38 C.F.R. § 4.118 (2002).  

From August 30, 2002, the following evaluations are 
assignable under Diagnostic Code 7816.  Psoriasis with more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or requiring constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period 
warrants a 60 percent evaluation.  Psoriasis with 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period warrants a 30 percent evaluation.  
Psoriasis with at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected; or requiring intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period warrants a 10 percent 
evaluation.  

A note following the rating criteria states that the 
disability can be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Note, Diagnostic Code 7816, 38 
C.F.R. § 4.118 (2004).  

After a careful review, the Board finds that the regulations 
in effect prior to August 30, 2002, are more favorable to the 
veteran.  In this regard, the Board notes the following 
evidence of record.

At the September 2002 VA examination the veteran complained 
of constant itching of his elbows and knees, as well as a 
sharp pain, and reported using no medication at the time.  
Examination showed no psoriasis of the fingernails but a mild 
psoriasis of the knees and elbows.  There were two small 
abrasions, 0.5-cm circles, posterior right elbow from 
scratching.  The diagnosis was psoriasis, mild, knees and 
elbows with two excoriated areas from scratching of the right 
elbow posteriorly.  The examiner stated that the veteran has 
some constant itching but not constant exudation or extensive 
or marked disfigurement.  He also noted that the veteran does 
not have ulcerations, extensive exfoliation, crusting, or 
nervous manifestations, and that the affected areas are not 
exceptionally repugnant.

At the October 2004 VA examination, the veteran complained of 
psoriasis on his knees, feet, and elbows, and stated that he 
has disfiguring elbows, knees, and legs that itch all the 
time.  He reported that he has not sought medical treatment 
in some time and that he uses over-the-counter hydrocortisone 
cream.  The examiner stated that the veteran does not have 
any systemic or nervous manifestations, and that the affected 
areas are not exceptionally repugnant.

Given the above, and resolving all reasonable doubt in favor 
of the veteran, the Board finds that the veteran's psoriasis 
is manifested by constant itching, which warrants a 30 
percent rating under Diagnostic Code 7806 in effect prior to 
August 30, 2002.  A higher rating is not warranted as the 
veteran's disability is not reflective of ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's skin disability under the 
regulations in effect prior to August 30, 2002.  However, 
after review, the Board finds that no other diagnostic code 
provides for a compensable disability rating for his 
psoriasis.  

With respect to the regulations in effect since August 30, 
2002, the Board concludes that the preponderance of the 
evidence is against a finding for a disability rating in 
excess of 10 percent.  The Board notes the following evidence 
of record.

The September 2002 VA examination report reflects no 
medication use at the time and mild psoriasis of the knees 
and elbows.  There were two small abrasions, 0.5-cm circles, 
posterior right elbow from scratching.  The diagnosis was 
psoriasis, mild, knees and elbows with two excoriated areas 
from scratching of the right elbow posteriorly.  

At the October 2004 VA examination, the veteran reported that 
he has not sought medical treatment in some time and that he 
uses over-the-counter hydrocortisone cream.  Examination 
showed a 6-cm by 4-cm, scaly, unsightly patch of psoriasis on 
the right forehead, mild psoriasis of both elbows, moderate 
psoriasis of both knees, and mild psoriasis of both feet.  
The examiner stated that the veteran's psoriasis does not 
affect 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas.  He added that one percent of the 
total body was involved and that 0.5 percent of exposed areas 
was involved.

Given the above, the Board finds that the veteran's psoriasis 
does not involve more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or require 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period (criteria for a 60 percent rating).  In 
this regard, the Board observes that the veteran's disability 
does not even meet the criteria for a 30 percent rating.  
Thus, a higher rating is not warranted under Diagnostic Code 
7816 in effect since August 30, 2002.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of a higher 
evaluation for the veteran's skin disability under the 
regulations in effect since August 30, 2002.  However, after 
review, the Board finds that no other diagnostic code 
provides for a higher rating for his psoriasis.  

Furthermore, the Board has considered whether the veteran's 
skin disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell, 
supra.  In this regard, the Board notes that the veteran's 
disability has not been shown objectively to interfere 
markedly with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the Board finds that the criteria for submission for 
consideration of extra-schedular ratings pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, 38 C.F.R. 
§ 3.321(b)(1) does not provide an additional basis for a 
disability rating in excess of 30 percent for the veteran's 
psoriasis.



ORDER

An initial disability rating in excess of 10 percent for 
radiculopathy of the left leg, associated with service-
connected lumbosacral strain with degenerative joint disease 
and degenerative disc disease, is denied.

A disability rating in excess of 20 percent for lumbosacral 
strain with degenerative joint disease and degenerative disc 
disease is denied.  

A 30 percent disability rating for psoriasis is granted, 
subject to the regulations governing the award of monetary 
benefits.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


